Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/21 has been entered.
The amended claims filed 9/3/21 are acknowledged; claims 1, 3, 5, 9-12, and 15-17 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 5, 9-12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafitte et al. (US 20160168443) in view of Duffield (US 6898921 as cited by Applicant) in further view of Abad et al. (US 20090075845).
CLAIM 1:  Lafitte discloses a method.  The method comprises preparing an aqueous well treatment fluid at a wellsite (paragraph 0026); at the wellsite, adding at least one wellsite material (carbonate or bicarbonate) to the aqueous well treatment fluid (base fluid) (paragraph 0026).  Thereby releasing to release the wellsite material- mixing the released wellsite material in the aqueous well treatment fluid at surface (paragraph 0026); and pumping the mixed aqueous well treatment fluid into the well (via pump 50).
Lafitte fails to disclose wherein the wellsite material is contained within one or more water-soluble degradable packages, wherein the degradable packages comprise container shells that comprise polyvinyl alcohol film and cellulosic film; and causing the container shells to dissolve at surface.
Duffield discloses a water-soluble container.
Duffield discloses a water soluble degradable package comprising a container shell with polyvinyl alcohol film (PVOH)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Lafitte to deliver the wellsite material in the containers of Duffield and be dissolved at the wellsite as a combination of known prior art elements in which the containers of Duffield would serve their intended purpose of packaging chemical compositions (see col. 1, lines 8-12).
Abad discloses a method of delivering well treatment fluid.
Abad discloses a package (paragraphs 0079, 0054) with a cellulosic layer (paragraph 0079).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the package of Lafitte to include the cellulosic film as in the claims as Abad teaches the use of multiple polymers can produce higher viscosities (see paragraph 0037).
CLAIM 3:  The at least one wellsite material comprises a fiber (see paragraph 0037).
CLAIM 5:  This method is inherent to the above methods.
CLAIM 9:  The degradable packages have a width between about 0.5 in. to about 1 in (see Duffield, col. 5, lines 59-64).
CLAIM 10:   Duffield discloses the material is vacuum packed into the one or more degradable packages (see col. 1, lines 21-24).
CLAIM 11:  The container shells have a thickness of about 50 to 100 microns (Duffield, col. 4, lines 17-27).
CLAIM 12:  Lafitte discloses pumping the well treatment fluid comprising the released wellsite material downhole (via pump 50).
CLAIM 15:  The degradable packages have a width between about 0.5 in. to about 1 in (see Duffield col. 4, lines 17-27).
CLAIM 16:  Duffield discloses the material is vacuum packed into the one or more degradable packages (see col. 1, lines 21-24).
CLAIM 17:  The container shells have a thickness of about 50 to 100 microns (Duffield, col. 4, lines 17-27).
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 3/10/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679